Title: To James Madison from George Joy, 27 June 1809 (Abstract)
From: Joy, George
To: Madison, James


27 June 1809, London. Appointed the American consul in Rotterdam, Joy has not taken his post. He has heard of the difficulties now thrown in the way of travelers trying to reach Holland. Encloses a letter telling of the uncertain status of neutral vessels, including American ships now in the Amsterdam port. Joy has applied for a passport through “the Court of Holland” instead of through Paris, an unusual procedure made necessary by “the interdict of any Vessels from England, and the Impropriety of my approaching Holland in an illegal way, as many do.”
